Citation Nr: 1036219	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  03-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability, on a 
direct basis and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to November 
1968.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
bilateral hearing loss and a back disability (on a direct basis 
and as secondary to service-connected disability), denied a 
disability rating greater than 10 percent for myositis and 
ossificans of the left thigh, and awarded a 10 percent disability 
rating for the Pellegrini-Stieda's disease of the left knee.

When the case was last before the Board in August 2008, the Board 
denied service connection for bilateral hearing loss and a back 
disability (on both a direct and secondary basis), and denied 
higher ratings for Pellegrini-Stieda and for myositis and 
ossificans of the left thigh.  The Veteran appealed these denials 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2010, the Court issued an order granting a 
Joint Motion for Remand (JMR), thus remanding the issues of 
entitlement to service connection for bilateral hearing loss and 
entitlement to service connection for a back disability, and 
dismissing the increased rating claims.  As such, the two service 
connection claims are current back before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran claims that he is entitled to service connection for 
bilateral hearing loss because it was incurred as a result of 
excessive noise exposure during active service.  Specifically, he 
claims to have been exposed to loud gunfire and diesel machinery 
without the aid of protective hearing devices.  The Veteran also 
claims that he is entitled to service connection for a back 
disability because it began during service.  In the alternative, 
he has argued that his back disability is aggravated by his 
service-connected left knee and hip disorders.

Regarding the service connection claim for bilateral hearing 
loss, the Board notes that the directive in the JMR indicates 
that the Board's August 2008 denial relies on an inadequate VA 
examination from September 2007.  The September 2007 VA examiner 
opined that the Veteran's current hearing loss is not due to 
military noise exposure because the Veteran's hearing was normal 
at his separation examination.  The examiner also reasoned that 
". . . hearing loss from noise does not occur after noise 
exposure ends."  The JMR states that the September 2007 VA 
examiner's opinion did not consider whether there was any 
difference in the Veteran's hearing at the time of service 
entrance compared with his hearing acuity at separation.  
Moreover, the VA examiner incorrectly based his negative opinion 
on the lack of any hearing loss at service separation.  Finally, 
the August 2008 Board decision based its denial of service 
connection for bilateral hearing loss on a lack of evidence of 
hearing loss for a significant period of time after service.  
Notably, the Court in Hensley stated that a claimant may 
establish direct service connection for a hearing disability that 
initially manifests itself several years after separation from 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In denying the bilateral hearing loss claim, the Board relied 
mainly on the September 2007 VA examination report, rather than 
the other VA examinations of record (the January 2001 and January 
2006 VA audiology examinations provided etiology opinions in 
favor of the claim) because the January 2001 and 2006 VA 
examiners did not have the opportunity to review the claims 
folder, to include the Veteran's negative in-service and early 
post-service audiological test results.  (The November 1968 
separation examination showed normal hearing and a July 1970 VA 
examination found no hearing impairment.)  The JMR also indicates 
that the Veteran's lay statements were not adequately considered 
or discussed by either the September 2007 VA examiner or the 
Board.  In light of this information, the Board finds that a new 
VA audiology examination is warranted in order to obtain a new, 
comprehensive medical opinion, taking into account all of the 
factors which were lacking in the prior VA opinions.  The Board 
will reserve discussion of the lay testimony and comparison of 
the various VA medical opinions until the remand actions are 
complete.

With respect to the claim for entitlement to service connection 
for a back disability, the JMR indicates that the Board's August 
2008 denial relied on an inadequate December 2006 VA examination.  
Specifically, the December 2006 VA examiner opined that the 
Veteran's back disability was not related to military service, 
but instead was related to a 1987 (post-service) on-the-job 
lifting injury.  The only explanation given for this opinion was 
that the Veteran had previously had two back surgeries.  Such 
opinion does not contain an adequate rationale, especially when, 
as noted in the JMR, the Veteran had raised the issue of back 
problems prior to the on-the-job injury in 1987.  For example, 
the Veteran complained of back pain during service, as well as in 
1984 during his Agent Orange examination, and at a hip, knee, and 
groin physical therapy session (also in 1984).  The JMR points 
out that the December 2006 VA examiner did not discuss any of the 
evidence of back problems prior to the 1987 work-related injury.  

Moreover, the JMR notes that the Board did not make a competency 
or credibility determination regarding the Veteran's statements 
that his work injury in 1987 occurred because he had been 
protecting his service-connected leg.  Therefore, a comprehensive 
opinion regarding the etiology of the Veteran's back is 
necessary, and it must include an opinion regarding whether the 
back disability is caused or aggravated by the service-connected 
leg disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Finally, the JMR indicates that the December 2005 Board remand 
instructed the RO to secure the Veteran's employment records; 
however, the record reflects that even though the records were 
requested, the Veteran's official personnel folder was never 
received, and is not currently of record.  The Board notes that 
the record contains one September 2006 letter requesting the 
Veteran's employment records from one employer and two letters 
(dated in June and September 2006) requesting his employment 
records from a second employer.  No response from either employer 
is of record.  There is, however, a September 2006 letter to the 
Veteran indicating that the employment records were requested, 
but no response was received.  The Veteran was requested to 
obtain these records and to send them to VA.  As such, no further 
action needs to be taken with regard to the employment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
audiology examination to ascertain the nature 
and etiology of his current bilateral hearing 
loss.  

The claims folder and a copy of this remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  

Any testing should also be conducted at that 
time if deemed necessary by the examiner and 
the results of any testing done should be 
included with the findings from the VA 
examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed bilateral 
hearing loss is at least as likely as not 
(ie., a 50 percent or better probability) 
related to service, and specifically to the 
in-service gunfire and diesel engine noise 
exposure the Veteran has described as having 
been exposed to in Vietnam.  

The examiner is also asked to indicate 
whether there is evidence of bilateral 
hearing loss within one year after discharge 
from service.  The examiner should discuss 
the significance, if any, of the November 
1968 separation examination report noting 
normal hearing, as well as the July 1970 VA 
examination which found no hearing 
impairment.

The examiner must provide a complete 
rationale for any stated opinion.  The 
examiner is instructed that a finding of 
normal hearing at service separation is not 
an adequate reason or basis for a negative 
opinion.

The examiner must also state whether the 
Veteran reports a continuity of bilateral 
hearing loss since service and acknowledge 
such statements made by the Veteran, if any, 
in offering the opinion.  

2.  The Veteran should also be scheduled for 
a VA orthopedic examination to ascertain the 
nature and etiology of his current back 
disability.  

The claims folder and a copy of this remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  

Any testing should also be conducted at that 
time if deemed necessary by the examiner and 
the results of any testing done should be 
included with the findings from the VA 
examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed back disability 
is at least as likely as not (ie., a 50 
percent or better probability) related to 
service.  Attention is directed to the May 
1967 service treatment record reflecting 
treatment for low back pain.

The examiner is also asked to indicate 
whether there is evidence of a back 
disability within one year after discharge 
from service.  The examiner should discuss 
the significance, if any, of the November 
1968 examination report noting no 
abnormalities of the spine and the July 1970 
VA examination report noting no complaints or 
findings of a back disability.

The examiner must also state whether the 
Veteran reports a continuity of back symptoms 
since service and acknowledge such statements 
made by the Veteran, if any, in offering the 
opinion.  

The examiner should specifically discuss the 
importance of the 1984 complaints and 
findings of back pain, as well as the 1987 
work-related injury and subsequent back 
surgeries.

If the examiner finds that the back 
disability is not related to the Veteran's 
military service, the examiner should state 
whether it is at least as likely as not (ie., 
a 50 percent or better probability) that the 
current back disability is caused or 
aggravated (permanently worsened beyond 
normal progression of the disorder) by the 
service-connected left knee and left hip 
disabilities.  If the examiner finds that the 
back is so aggravated, the examiner should 
quantify the degree of aggravation, if 
possible.

The examiner must provide a complete 
rationale for any stated opinion.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to respond 
before returning the case to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


